Case: 12-10090     Document: 00512026721         Page: 1     Date Filed: 10/19/2012




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                     Fifth Circuit

                                                                            FILED
                                                                         October 19, 2012
                                     No. 12-10090
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

MALEK M. SAMADIAN,

                                                  Plaintiff-Appellant,
v.

DANIEL P. MEADE,

                                                  Defendant-Appellee



                   Appeal from the United States District Court
                        for the Northern District of Texas
                              USDC No. 3:10-CV-851


Before SMITH, OWEN, and HIGGINSON, Circuit Judges.
PER CURIAM:*
        Plaintiff-Appellant Malek Samadian (“Samadian”) appeals the district
court’s summary judgment granting qualified immunity to Defendant-Appellee
Special Agent Daniel Meade (“Agent Meade”) of the Bureau of Alcohol, Tobacco,
Firearms, and Explosives (“ATF”). We AFFIRM.
               FACTUAL AND PROCEDURAL BACKGROUND
        This case arises from the voluntary report of Lynda Bliss (“Bliss”), an
interior decorator, who telephoned the ATF to report what she believed to be a

        *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 12-10090   Document: 00512026721      Page: 2   Date Filed: 10/19/2012



                                  No. 12-10090

cache of illegal weapons in the home of Samadian, one of her former clients. Her
call was taken by Investigator Larry Jameson and the case was referred to
Agent Meade for investigation. After meeting with Bliss and investigating the
substance of her statements, Meade applied for and obtained a search warrant
from Magistrate Judge Irma Ramirez authorizing agents to search Samadian’s
home for evidence of his unlawful possession of firearms and hand grenades.
During the ensuing search of the house, agents found 24 firearms but no hand
grenades. After confirming that the firearms were legally owned, agents left the
residence and informed Samadian that none of his property would be taken into
custody.
      Samadian sued Meade in his individual capacity pursuant to Bivens v. Six
Unknown Named Agents of the Federal Bureau of Narcotics, 403 U.S. 388 (1971),
alleging that Meade violated his Fourth Amendment right to be free from
unlawful searches and seizures by intentionally or recklessly making material
misrepresentations and omissions in the warrant affidavit. At issue are
discrepancies between Bliss’s recollection of what she told Meade during the
interview and statements Meade attributed to her in the affidavit. Meade denied
falsifying or omitting material information and moved for summary judgment
on qualified immunity grounds. The district court granted summary judgment
in favor of Meade, ruling that (1) no genuine issues of material fact existed with
respect to the materiality of the alleged misstatements and omissions and
whether they were made intentionally or recklessly, and (2) a reasonable officer
in Meade’s position would have believed in the existence of probable cause based
on the remaining information contained in the affidavit. Samadian timely
appealed.
                                 DISCUSSION
      We review a summary judgment de novo, employing the same standard
used by the district court. Carnaby v. City of Houston, 636 F.3d 183, 187 (5th

                                        2
   Case: 12-10090    Document: 00512026721       Page: 3   Date Filed: 10/19/2012



                                  No. 12-10090

Cir. 2011). On a motion for summary judgment based on qualified immunity,
the burden falls on the plaintiff to rebut the defense “by establishing that the
official’s allegedly wrongful conduct violated clearly established law and that
genuine issues of material fact exist regarding the reasonableness of the official's
conduct.” Gates v. Tex. Dept. of Protective & Regulatory Servs., 537 F.3d 404, 419
(5th Cir. 2008). The district court held, and we agree, that Samadian failed to
carry his burden.
      Even if Meade falsified some information in the affidavit, an allegation not
supported by the record and a matter on which the district court demurred, the
affidavit’s remaining content nonetheless established probable cause as a matter
of law. It is undisputed that Bliss reported to the ATF, and later confirmed in a
formal interview, that Samadian was in possession of hand grenades and sawed-
off shotguns, items that are illegal to possess without registration, see 26 U.S.C.
§§ 5861(d), 5845(a), and “can be identified without special expertise,” see United
States v. Warner, 1981 U.S. Dist. LEXIS 10951, at *9 (N.D. Ohio Feb. 20, 1981).
As the district court found, the information Bliss provided bore substantial indicia
of reliability: it was detailed, based on personal observations, and corroborated
to the extent practicable by photographs, records checks, surveillance and other
witnesses with personal knowledge. It is also undisputed that multiple
informants reported that Samadian had a very large collection of firearms,
including machine guns, and that a search of the National Firearms Registration
and Transfer Record (“NFRTR”) database revealed that Samadian did not have
any firearms registered in his name. Based on that information, without
considering the disputed statements, there was ample cause to believe that
Samadian was unlawfully in possession of weapons and that evidence of the
specified offenses would be found in his home.
      We are similarly convinced, as was the district court, that the inclusion of
information omitted from the affidavit would not have altered the probable cause

                                         3
   Case: 12-10090    Document: 00512026721      Page: 4    Date Filed: 10/19/2012



                                  No. 12-10090

determination. Most of the omissions, including statements made about
Samadian’s race and his purported involvement in terrorism, would not have been
appropriate to include in a warrant affidavit. Other omissions, including minor
details about the Bliss interview and other aspects of the investigation, concerned
relatively trivial matters. Had the omitted information been included with the
information detailed above, we agree with the district court that the magistrate
judge would have come to the same conclusion. See United States v. Cronan, 937
F.2d 163, 165 (5th Cir. 1991).
      We also agree with the district court that even if Samadian had discharged
his burden of establishing a constitutional violation, Meade would still be entitled
to qualified immunity. An agent accused of making false or misleading statements
in a warrant affidavit is nonetheless entitled to qualified immunity if, when false
material is set aside, and omitted information is supplied, the reconstituted
affidavit would have supported a reasonable officer’s belief that probable cause
existed. See Malley v. Briggs, 475 U.S. 335, 344-45 (1986). As explained above, any
reasonable officer would have believed, based on the information relied upon by
Meade in preparing the affidavit, that there was probable cause to search
Samadian’s home.
                                 CONCLUSION
      For the foregoing reasons, the summary judgment is AFFIRMED.




                                         4